United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Coby Jones, for the appellant
Office of the Solicitor, No appearance

Docket No. 13-640
Issued: November 5, 2013

Oral Argument August 20, 2013

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 29, 2013 appellant, through his representative, filed a timely appeal from an
Office of Workers’ Compensation Programs’ (OWCP) decision dated August 6, 2012. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
January 10, 2012, based on his capacity to perform the duties of an outside courier/messenger.
FACTUAL HISTORY
Appellant, a 54-year-old carrier, sustained injury while lifting trays of mail into his vehicle
on May 8, 2006. He filed a claim for benefits, which OWCP accepted for exacerbation of right

1

5 U.S.C. § 8101 et seq.

shoulder strain, right labral tear and aggravation of right shoulder osteoarthritis. OWCP placed
appellant on temporary total disability.
On September 17, 2008 appellant underwent a total right shoulder arthroplasty.
procedure was performed by Dr. Donald P. Endrizzi, Board-certified in orthopedic surgery.

The

On April 30, 2009 OWCP referred appellant for vocational rehabilitation.
In order to determine the extent of appellant’s current condition, OWCP referred him to
Dr. John J. Walsh, Board-certified in orthopedic surgery, for a second-opinion examination. In a
May 11, 2011 report, Dr. Walsh stated that appellant had restricted motion in both shoulders; the
right shoulder showed motion on elevation of 75 degrees, extension of 50 degrees, internal rotation
to neutral, external rotation of 30 degrees and abduction of 75 degrees. He advised that appellant’s
right shoulder condition restricted appellant’s ability to perform activities with his right upper
extremity in any sustained, repetitive or exertive positions which exceeded 75 degrees of elevation
and/or abduction. Dr. Walsh imposed restrictions of lifting 15 pounds on a frequent, sustained or
repetitive basis and no lifting or working with the right upper extremity above shoulder height. In
a work capacity evaluation which accompanied his report, he indicated that appellant could lift
up to 20 pounds. Dr. Walsh did not place any restrictions on reaching.
On August 8, 2011 a vocational rehabilitation counselor recommended a position for
appellant listed in the Department of Labor’s Dictionary of Occupational Titles (DOT), outside
courier/messenger DOT #230.663.010, which was within appellant’s indicated restrictions and
reasonably reflected his ability to earn wages.2 In addition, the vocational counselor stated that
the job was being performed in sufficient numbers so as to make it reasonably available to
appellant in his commuting area; this was confirmed by telephone contact with Labor Market
Information Services at the Maine Department of Labor, Occupational and Industrial
Employment Projections.
In a report dated October 13, 2011, Dr. Endrizzi advised that appellant should continue
with modified duty with regard to his right shoulder, with no lifting greater than 15 pounds. He
restricted appellant from engaging in above the shoulder, repetitive activities as well as pulling,
pushing and reaching.
By notice of proposed reduction dated December 8, 2011, OWCP advised appellant of its
proposal to reduce his compensation because the factual and medical evidence established that
he was no longer totally disabled. It stated that the case had been referred to a vocational
rehabilitation counselor, who had located positions as an outside courier/messenger which he

2

The job description for the courier/messenger position stated:
“Delivers messages, telegrams, documents, packages, and other items to business establishments
and private homes, traveling on foot or by bicycle, motorcycle, automobile or public conveyance.
May keep log of items received and delivered. May obtain receipts or payment for articles
delivered. May service vehicle driven, such as checking fluid levels and replenishing fuel. May
be designated according to item delivered, as Telegram Messenger.

2

found to be suitable for appellant given his work restrictions and was available in appellant’s
commuting area. OWCP allowed appellant 30 days in which to submit any contrary evidence.
In an October 11, 2011 report, received by OWCP on January 9, 2012, Dr. Endrizzi
reiterated his restrictions of no lifting exceeding 15 pounds, no work at or above the shoulder
level, and no repetitive reaching, pulling or pushing.
By decision dated January 10, 2012, OWCP reduced appellant’s compensation as the
medical evidence established that he was no longer totally disabled for work due to effects of his
May 8, 2006 employment injury. It determined that he had the capacity to earn wages as a
outside courier/messenger at the weekly rate of $394.25 in accordance with the factors outlined
in 5 U.S.C. § 8115.3 OWCP calculated that appellant’s compensation rate should be adjusted to
$443.53 using the Shadrick4 formula. It found that his current adjusted compensation rate, every
four-week period, was $1,865.00.
On January 20, 2012 appellant requested an oral hearing, which was held on
April 13, 2012. At the hearing, appellant’s representative argued that OWCP erred in finding
that the courier/messenger job was within appellant’s medical restrictions. He contended that
there was a conflict in medical opinion between Dr. Walsh, the second opinion physician, and
Dr. Endrizzi, appellant’s treating physician, as to whether appellant could lift more than 15 or 20
pounds and whether he could engage in activities requiring frequent reaching.
In addition, appellant’s representative asserted that the vocational counselor did not
comply with FECA in finding that the courier/messenger position was available within
appellant’s local commuting area. He noted that she had confirmed the availability of this
position through telephone contact with Labor Market Information Services at the Maine
Department of Labor Occupational and Industrial Employment Projections; he stated that the
hourly wage for this position was contained in a May 2010 Maine Department of Labor market
survey. Appellant’s representative contended that OWCP’s procedure manual at Chapter
3.400.8(a)(3)(c), Nonmedical Services, Case Development,5 sets forth the proper procedure for
documenting job availability. It states at subsection A that the vocational counselor must include
the name of the person contacted, the date and the result of the contact; and that subsection C
indicates that contact with the state occupational information coordinating committee in the
injured workers’ state should be documented by stating the name of the person contacted, the
date of contact and the content of discussion. Appellant’s representative asserted that the job
was not available in appellant’s local commuting area because the vocational counselor failed to
confirm that he had complied with these requirements. He advised that he called the contacts
listed on the courier/messenger job description and found that the Main Labor Market
Information Services and the Occupational Industrial Employment Projections no longer exist
3

5 U.S.C. § 8115.

4

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).
5

OWCP Procedure Manual, Part 3 -- Nonmedical Services, Case Development, Chapter 3.400.8(a)(3)(c)
(December 1997).

3

and that the most recent job survey by the Maine Department of Labor was actually conducted in
May 2009.
By decision dated August 6, 2012, an OWCP hearing representative affirmed the
January 10, 2012 decision.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.6
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment, the employee’s age and
vocational qualifications and the availability of suitable employment.7 Accordingly, the
evidence must establish that jobs in the position selected for determining wage-earning capacity
are reasonably available in the general labor market in the commuting area in which the
employee lives. In determining an employee’s wage-earning capacity, OWCP may not select a
makeshift or odd-lot position or one not reasonably available on the open labor market.8
ANALYSIS
On appeal appellant’s representative argued that OWCP did not meet its burden to reduce
appellant’s compensation because the selected position of courier/messenger exceeded his
physical restrictions. He noted that the job description for the position required frequent
reaching, which exceeded the prohibition of no frequent reaching imposed by Dr. Endrizzi, his
treating physician. The representative also contended that the courier/messenger job was not
reasonably available within appellant’s local commuting area under OWCP’s procedure manual
at Chapter 3.400.8(3)(a), (c), which requires vocational counselors to confirm job availability by
indicating the name of the person contacted, the date of the contact and the content of the
discussion.
The Board finds that OWCP did not meet its burden to reduce appellant’s disability
compensation.
OWCP based its decision to reduce appellant’s compensation on the vocational
rehabilitation counselor’s August 2011 report, which found that the courier/messenger position
was within appellant’s medical restrictions. The medical evidence of record consists of reports
6

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976).

7

Samuel J. Chavez, 44 ECAB 431 (1993); Hattie Drummond, 39 ECAB 904 (1988); see 5 U.S.C. § 8115(a);
A. Larson, The Law of Workers’ Compensation § 57.22 (1989).
8

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

4

from Dr. Endrizzi, appellant’s treating physician, who performed the 2008 right shoulder
arthroscopy, and Dr. Walsh, OWCP’s referral physician, who stated in a May 11, 2011 report
that appellant’s right shoulder restricted his ability to perform activities with his right upper
extremity in any sustained, repetitive or exertive positions which exceeded 75 degrees of elevation
and/or abduction; he did not impose any explicit restrictions on reaching. Dr. Walsh imposed
restrictions of lifting 15 pounds on a frequent, sustained or repetitive basis and lifting, 20 pounds
on an occasional basis and working with the right upper extremity above shoulder height. Based
on Dr. Walsh’s restrictions, the vocational rehabilitation counselor recommended the outside
courier/messenger position as within appellant’s indicated restrictions. The position description
stated that appellant would be required to engage in frequent reaching. Dr. Endrizzi
subsequently submitted a report dated October 13, 2011 in which he imposed restrictions for
above the shoulder, repetitive activities as well as pulling, pushing and reaching. In an
October 11, 2011 report, received by OWCP on January 9, 2012, he reiterated his restrictions of
no lifting exceeding 15 pounds, no work at or above the shoulder level, and also restricted
appellant from repetitive reaching, pulling or pushing. Thus Dr. Endrizzi presented probative
medical opinion that appellant had an additional medical restriction which rendered him unable
to perform the selected position of courier/messenger.
Once appellant submitted this additional medical evidence indicating that he had greater
physical restrictions than those upon which the courier/messenger position was based, OWCP
was required to determine whether the offered position was still suitable. It is OWCP’s burden
of proof to justify reduction of compensation by identifying a suitable position. The duties of the
courier/messenger position exceeded the restrictions imposed by Dr. Endrizzi. Therefore OWCP
did not meet its burden of proof in this case to reduce appellant’s compensation benefits.
The Board further notes that the vocational counselor did not fully comply with the
requirements for proper procedure for documenting job availability in the local commuting area
which is outlined in OWCP’s procedure manual at Chapter 3.400 – 3.8(3)(a), (c). As Mr. Jones
contended, the vocational counselor did not include the name of the person contacted or the date,
the result of the contact; and the content of discussion.
Accordingly, for the reasons stated above, the Board will reverse the August 6, 2012
decision.
CONCLUSION
The Board finds that OWCP has failed to meet its burden of proof in reducing appellant’s
compensation.

5

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2012 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

